Citation Nr: 1120411	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-23 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  For the period from May 18, 2006 to February 3, 2010, entitlement to an initial evaluation in excess of 10 percent disabling for lumbosacral degenerative disc disease (DDD).

2.  For the period beginning on February 4, 2010, entitlement to an initial evaluation in excess of 20 percent disabling for lumbosacral DDD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Salt Lake City, Utah that granted service connection for lumbosacral DDD and assigned a noncompensable rating, effective May 18, 2006.

A May 2007 rating decision granted a higher initial rating of 10 percent disabling for the Veteran's lumbosacral DDD, effective May 18, 2006.  A February 2011 rating decision granted a rating of 20 percent disabling for the Veteran's DDD, effective February 4, 2010.  As these higher ratings do not constitute a grant of the full benefit sought on appeal, the Veteran's claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In October 2009, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's lumbosacral DDD disability is currently assigned a 10 percent disability rating prior to February 4, 2010, and 20 percent thereafter, under Diagnostic Code 5242.  The Veteran seeks higher initial ratings.  After a thorough review of the Veteran's claims folder, the Board has determined that, regrettably, additional development is necessary prior to the adjudication of the Veteran's claim.

In October 2009, the Board remanded the Veteran's claim so that any relevant VA treatment records dated since April 2007 could be associated with the claims file.  Pursuant to the Board's remand, several VA treatment records have been associated with the claims file dated through December 2009.  It appears, however, that the Veteran may have been evaluated by neurology (in connection with his back condition) some time between December 2006 and July 2009 at either the Detroit or Ann Arbor, Michigan VA medical center (VAMC), which neurology records have not been associated with the claims file.  Therefore, the Board finds that a remand is necessary so that any outstanding VA neurology records from the Detroit and Ann Arbor, Michigan VAMCs dated from December 2006 to present may be associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2010).

The Veteran was provided with a VA examination in April 2006 relating to his original claim for service connection.  In October 2009, the Board also remanded the Veteran's claim so that he would be afforded a new VA examination because the evidence indicated there may have been a worsening of the Veteran's condition since his last VA examination, including some possible neurological abnormalities relating to his back condition.  In its remand, the Board asked the examiner specifically to determine the nature and severity of the Veteran's lumbosacral DDD, and to review any neurology and MRI records and address whether the Veteran had any episodes of fecal incontinence, radiculopathy, or any other neurological abnormalities as a result of his DDD.  Pursuant to the Board's remand directive, the Veteran was afforded with a new VA examination in February 2010.  

The Board finds, however, that the February 2010 VA examination report is not sufficient upon which to rate the Veteran's disability for several reasons.  The Board notes that a January 2009 MRI report reflects an impression of mild degenerative discopathy and spondylosis throughout the lumbar spine, and a February 2010 radiological report reflects an impression of mild degenerative changes of the facet joints at L4-L5 and L5-S1.  The February 2010 VA examiner, however, noted in his report that "x-rays of the lumbosacral spine appear normal today," and he opined that "there is no evidence of DDD."  Based thereon, the Board finds that it is unclear whether the February 2010 VA examiner reviewed the January 2009 and February 2010 MRI and x-ray reports.  The Board also notes that, most recently, November 2009 VA treatment records reflect that the Veteran complained of numbness and tingling in both thighs that he related to his back condition, which complaints were never addressed in the February 2010 VA examination report (and the examiner noted there was no radiation of pain into the Veteran's legs or any neurologic abnormalities without addressing the Veteran's complaints of thigh tingling and numbness).  In light of the above, the Board finds that a remand is necessary for a new VA examination, to include a review of the above noted November 2009 VA treatment records reflecting complaints of thigh numbness and tingling, and the January 2009 and February 2010 MRI and radiological reports, and to address the nature and severity of the Veteran's lumbosacral DDD, including any episodes of fecal incontinence, radiculopathy, or any other neurological abnormalities as a result of his DDD.  See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure compliance with Board remand order).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any VA neurology records dated from December 2006 to present from the Detroit and Ann Arbor, Michigan VA medical centers, as well as copies of any recent VA treatment records dated from January 2010 to present, and associate them with the claims file.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his lumbosacral degenerative disc disease (DDD).  The complete claims folder must be provided to the examiner for review in conjunction with the examination, including the January 2009 MRI report and the February 2010 radiological report, and the examiner must note that the claims folder has been reviewed.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  Any and all opinions must be accompanied by a complete rationale.  

The examiner should also comment as to whether and what extent the Veteran's DDD impacts his daily activities of living and occupation.  

The examiner should also specifically consider the Veteran's complaints in November and December 2006 of fecal incontinence, complaints in August 2006, November 2006, and November 2009 of thigh numbness, and complaints in November 2008 of pain extending into his toes as well as weakness in his legs or toes, and determine whether the Veteran has episodes of fecal incontinence, radiculopathy, or any other neurological abnormalities as a direct result of his DDD.  Any other complications relating to the Veteran's DDD should also be noted. 

3.  Then, readjudicate the Veteran's claim.  If his claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


